United States Court of Appeals
                               For the First Circuit

No.   09-2684

                             UNITED STATES OF AMERICA,

                                           Appellee,

                                               v.

                        OVERSEAS SHIPHOLDING GROUP, INC.,

                                          Defendant,

                                    ZACK HAWTHORN,

                                      Movant, Appellant.


                                      ERRATA SHEET


      The opinion of this Court issued on October 18, 2010, is amended as follows:

      On page 9, line 8, substitute "statue" with "statute"

      On page12, line 5, substitute "7,3(b)" with "7.3(b)"

      On page 22, line 20, substitute "Hawthorne's clients" with "Hawthorn's clients"

      On page 23, line 3, substitute "wistleblowers" with "whistleblowers"